Case 2:20-cv-11059-SB-RAO Document 19 Filed 04/06/21 Page 1 of 2 Page ID #:64




 1                                                        April 6, 2021
 2
                                                              VPC
 3

 4
                                                            JS-6

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT

 9
                      CENTRAL DISTRICT OF CALIFORNIA

10   MARK SELIGER,                             Case No.: 2:20-cv-11059-SB-RAO
11                                             Hon. Stanley Blumenfeld, Jr. Presiding
     Plaintiff,
12
     v.                                    ORDER ON STIPULATION OF
13
                                           DISMISSAL
14   BDG MEDIA, INC.; et al.,
15

16   Defendants.
17

18

19

20

21

22

23

24

25

26

27

28                                         1

                           ORDER ON STIPULATION OF DISMISSAL
Case 2:20-cv-11059-SB-RAO Document 19 Filed 04/06/21 Page 2 of 2 Page ID #:65




 1                                          ORDER:
 2         FOR GOOD CAUSE APPEARING, this action is hereby DISMISSED without
 3   prejudice in its entirety, with each party to bear its own costs and attorneys’ fees as
 4   incurred in this action.
 5

 6         SO ORDERED.
 7

 8

 9
     Dated: April 6, 2021                   By: ________________________________
10                                              HON. STANLEY BLUMENFELD, JR
11
                                                U.S. DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              2

                                ORDER ON STIPULATION OF DISMISSAL
